Title: To Thomas Jefferson from Albert Gallatin, 25 June 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            25 June 1806
                        
                        On the recommendation of Mr Latrobe, a Mr Demun has been appointed to take the Survey of the coast. Had
                            Barnwell’s application come in time he might have been united: but
                            all the instructions were sent during your stay at Monticello and immediately before my journey to the Westward. Even if
                            he had been joined, I do not know how he could have been spared during the sickly season. Mr Briggs has I believe, a
                            right to appoint a principal deputy at N. Orleans with a small salary; but I have not here the law.
                        With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                        
                            I enclose the copy of the instructions to Dumain, which, not being yet received, I request may be
                                returned—
                        
                    